Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 17/549839 filed on 12/13/21.

Summary of claims

Claims 2-21 are pending.
Claims 2-21 are rejected.

Oath/Declaration

The oath/declaration filed on December 13th, 2021 is acceptable. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US Patent 10818796.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 2-21 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-30 of US Patent 10818796.

Claims 2-21 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US Patent 10790390.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 2-21 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-30 of US Patent 10790390.

Claims 2-21 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US Patent 9608619.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 2-21 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-30 of US Patent 9608619.

Claims 2-21 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-43 of US Patent 8954902.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 2-21 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-43 of US Patent 8954902.

Claims 2-21 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-48 of US Patent 8742502.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 2-21 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-48 of US Patent 8742502.

Claims 2-21 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-54 of US Patent 7910993.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 2-21 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-54 of US Patent 7910993.

Claims 2-21 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-39 of US Patent 7890891.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 2-21 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-39 of US Patent 7890891.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-21 rejected under 35 U.S.C. 102(e) as being anticipated by Loo Kok-wong  (US Pat. 6917082).

As to claim 2 and 17 the prior art teaches a switch comprising: 

a first switch circuit configured to selectively couple a first port to a second port based on a first switch control signal (see fig 1, fig 7 col. 5 lines 3-65 and background); 

and a second switch circuit configured to selectively couple the first port to a third port based on a second switch control signal, wherein the second switch circuit comprises an accumulated charge sink (ACS) and a transistor comprising a source, a drain, a gate, and a body coupled to the ACS, and wherein the ACS is configured to receive a bias voltage during at least a portion of a duration when the second switch circuit is configured to not couple the first port to the third port to prevent charge from accumulating in the body (see fig 1-2 and fig 7 col 6 lines 8 to col. 7 lines 10 and summary).

As to claim 3 the prior art teaches wherein the gate is coupled to the ACS (see fig 7 col. 6 lines 40-65). 

As to claim 4, the prior art teaches wherein the bias voltage is equal to or more negative than a bias voltage applied to the source and a bias voltage applied to the drain (see fig 1-3 and fig 7 col. 6 lines 50 to col. 7 Lines 40).

As to claim 5 the prior art teaches wherein, during the portion of the duration, the transistor is configured to be electrically biased to have a voltage level substantially more negative than a lowest voltage level of the following: ground, a voltage level associated with the source of the transistor, and a voltage level associated with the drain of the transistor (see fig 1-3 col. 3 lines 40 to col.4 Lines 20).

As to claim 6 the prior art teach wherein the transistor further comprises a gate oxide having a thickness less than approximately 8.2 nm (see fig 1-3 col. 4 lines 10-40).

As to claims 7 the prior art teaches wherein the charge is associated with carriers having a polarity opposite a polarity of carriers associated with the source and the drain (see fig 1-3 and fig 7 col. 4 lines 30-60 and background).

As to claims 8 and 21 the prior art teaches wherein the switch is configured to pass a sig from the first port to the second port when the first switch circuit is in an on state and the second switch circuit is in an off state, and wherein the switch is configured to pass a signa from the first port to the third port when the first switch circuit is in an off state and the second switch circuit is in an on state (see fig 1-3 and fig 7 col. 5 lines 15-50).

As to claims 9, the prior art teaches further comprising a semiconductor-on-insul: substrate, and wherein the first switch circuit and the second switch circuit are formed in a layer of semiconductor material (see fig 1-3 and fig 7 col. 5 lines 30 to col. 6 Lines 20and background).

As to claims 10 the prior art teaches wherein the layer has a thickness between approximately 100 angstroms to approximately 2,000 angstroms (see fig 1-3 and fig 7 col. 6 lines 35 to col. 7 Lines 10).

As to claims 11 the prior art teaches wherein the third port is connected to ground (see fig 1-3 col. 3 lines 50 to col. 4 Lines 40).

As to claim 12 the prior art teaches wherein the first switch circuit comprises a plurality of transistors coupled together in a stacked configuration (see fig 1-3 and fig 7 col. 5 lines 20-55).

As to claims 13 the prior art teaches wherein the second switch circuit further comprises at least one additional transistor, and wherein the transistor and the at least one additional transistor are coupled together in a stacked configuration (see fig 1-3 and fig 7 col. 6 lines 45 to col. 7 Lines 50 and background).

As to claims 14, the prior art teaches wherein the second switch circuit further comprises a diode coupled between the gate and the ACS (see fig 1-3 and fig 7 col. 7 lines 10-45).

As to claims 15 the prior art teaches wherein the diode is configured to prevent current flow into the body when the transistor is in an on state (see fig 1-3 col. 3 lines 30 to col. 4 Lines 10). 

As to claims 16 the prior art teaches wherein the second switch circuit further comprises a capacitor in parallel with the diode (see fig 1-3 and fig 7 col. 4 lines 55 to col. 5 Lines 35 and summary).

As to claims 18, the prior art teaches wherein the bias voltage is equal to or more negative than a bias voltage applied to a transistor source of the second switch circuit and a bias voltage applied to a transistor drain of the second switch circuit (see fig 1-3 and fig 7 col. 6 lines 38 to col. 7 Lines 50).

As to claims 19 the prior art teaches wherein, during the portion of the duration, the transistor is electrically biased to have a voltage level substantially more negative than a lowest voltage level of the following: ground, a voltage level associated with a transistor source, and a voltage level associated with a transistor drain transistor (see fig 1-3 col. 3 lines 40 to col.4 Lines 20).

As to claims 20 the prior art teaches wherein the charge is associated with carriers having a polarity opposite a polarity of carriers associated with a transistor source of the second switch circuit and a transistor drain of the second switch circuit (see fig 1-3 col. 3 lines 60 to col.4 Lines 50).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851